Case 2:18-bk-54030     Doc 35    Filed 03/29/19 Entered 03/29/19 08:14:15        Desc Main
                                 Document     Page 1 of 9



                       UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

  Re:

  ROGER G SPRANKLE                            Case No: 18-54030
  DOROTHY L SPRANKLE                          Chapter 7
   Debtors                                    Judge John E. Hoffman Jr.
                                              SSN: xxx.xx.9142
                                              SSN: xxx.xx.0129

                         TRUSTEE’S NOTICE OF FILING NFR
                          AND CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing TRUSTEE’S NOTICE OF FILING
NFR AND CERTIFICATE OF SERVICE was served electronically on the date of filing through
the Court’s ECF System on all ECF participants registered in this case at the email address
registered with the Court and by ordinary U. S. Mail on this 29th day of March, 2019, on the
attached Service list:

                                          /s/Brent A. Stubbins
                                          Brent A. Stubbins
                                          Chapter 7 Case Trustee
                                          59 North Fourth Street
                                          P.O Box 488
                                          Zanesville, OH 43702-0488
                                          740.452.8484
                                          740.455.4124 (fx)
                                           bstubbins@swbwlawfirm.com
Case 2:18-bk-54030               Doc 35   Filed 03/29/19 Entered 03/29/19 08:14:15     Desc Main
                                          Document     Page 2 of 9


                                 UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

 In re:                                             §       Case No. 2:18-BK-54030
                                                    §
 ROGER G SPRANKLE                                   §
 DOROTHY L SPRANKLE                                 §
                                                    §
                                   Debtor(s)        §

                          NOTICE OF TRUSTEE’S FINAL REPORT AND
                             APPLICATION FOR COMPENSATION
                              AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Brent A.
Stubbins, trustee of the above styled estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee’s Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:

          170 North High Street, Columbus, OH 43215-2414

        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 30 days from the mailing of this notice,
together with a request for a hearing and serve a copy of both upon the trustee, any party whose
application is being challenged and the United States Trustee. If no objections are filed, the
Court will act on the fee applications and the trustee may pay dividends pursuant to FRBP 3009
without further order of the Court.

Date Mailed:       03/29/2019                           By: /s/ Brent A. Stubbins
                                                            Trustee
Brent A. Stubbins
P.O Box 488
Zanesville, OH 43702-0488




UST Form 101-7-NFR (10/1/2010)
Case 2:18-bk-54030                   Doc 35          Filed 03/29/19 Entered 03/29/19 08:14:15                                      Desc Main
                                                     Document     Page 3 of 9

                                     UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF OHIO
                                             EASTERN DIVISION

    In re:                                                              §           Case No. 2:18-BK-54030
                                                                        §
    ROGER G SPRANKLE                                                    §
    DOROTHY L SPRANKLE                                                  §
                                                                        §
                                     Debtor(s)                          §

                                  SUMMARY OF TRUSTEE’S FINAL REPORT
                                  AND APPLICATIONS FOR COMPENSATION

             The Final Report shows receipts of                                                                                   $32,000.00
             and approved disbursements of                                                                                             $0.00
             leaving a balance on hand of 1:                                                                                      $32,000.00


             Claims of secured creditors will be paid as follows:

Claim            Claimant                                     Claim                Allowed                 Interim                    Proposed
No.                                                         Asserted              Amount of             Payments to                    Amount
                                                                                     Claim                    Date
              3 Village of                                 $8,994.00                $8,994.00                       $0.00                       $0.00
                Crooksville
             10 Perry County                             $13,479.87               $13,479.87                        $0.00                       $0.00
                Treasurer
             12 Compu-Link                               $71,351.33               $71,351.33                        $0.00                       $0.00
                Corporation, dba
                Celink


                                                    Total to be paid to secured creditors:                                             $0.00
                                                                      Remaining balance:                                          $32,000.00

             Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                                      Total                Interim                    Proposed
                                                                                  Requested             Payments to                   Payment
                                                                                                              Date
Brent A. Stubbins, Trustee Fees                                                     $3,950.00                       $0.00             $3,950.00
Brent A. Stubbins, Trustee Expenses                                                    $432.44                      $0.00                $432.44


1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be
distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum
compensation set forth under 11 U.S.C. § 326(a) on account of disbursement of the additional interest.
UST Form 101-7-NFR (10/1/2010)
Case 2:18-bk-54030               Doc 35   Filed 03/29/19 Entered 03/29/19 08:14:15        Desc Main
                                          Document     Page 4 of 9

Stubbins, Watson, Bryan, & Witucky Co.,                       $2,690.25           $0.00     $2,690.25
L.P.A, Attorney for Trustee Fees


                    Total to be paid for chapter 7 administrative expenses:                $7,072.69
                                                       Remaining balance:                 $24,927.31

       Applications for prior chapter fees and administrative expenses have been filed as
follows: NONE



                 Total to be paid to prior chapter administrative expenses:                    $0.00
                                                       Remaining balance:                 $24,927.31

       In addition to the expenses of administration listed above as may be allowed by the
Court, priority claims totaling $395.73 must be paid in advance of any dividend to general
(unsecured) creditors.

         Allowed priority claims are:

Claim         Claimant                                   Allowed Amt.          Interim      Proposed
No.                                                           of Claim      Payments to     Payment
                                                                                  Date
           9 Ohio Dept. of Job & Family Services                   $9.91          $0.00        $9.91
         11 Ohio Bureau of Workers'                             $385.82           $0.00      $385.82
            Compensation


                                           Total to be paid to priority claims:              $395.73
                                                          Remaining balance:              $24,531.58

        The actual distribution to wage claimants included above, if any, will be the proposed
payment less applicable withholding taxes (which will be remitted to the appropriate taxing
authorities).

         Timely claims of general (unsecured) creditors totaling $76,979.25 have been allowed
and will be paid pro rata only after all allowed administrative and priority claims have been paid
in full. The timely allowed general (unsecured) dividend is anticipated to be 31.9 percent, plus
interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim         Claimant                                   Allowed Amt.          Interim      Proposed
No.                                                           of Claim      Payments to      Amount
                                                                                  Date
           1 C. Edward Noe, Esq.                             $11,608.07           $0.00     $3,699.23

UST Form 101-7-NFR (10/1/2010)
Case 2:18-bk-54030               Doc 35   Filed 03/29/19 Entered 03/29/19 08:14:15       Desc Main
                                          Document     Page 5 of 9

           2 Fairfield Medical Center                            $68.12          $0.00        $21.71
           4 The Community Bank                               $4,279.23          $0.00     $1,363.70
           5 The Community Bank                               $4,109.12          $0.00     $1,309.49
           6 Village of Crooksville                          $48,320.00          $0.00   $15,398.51
           7 Columbia Gas of Ohio                             $1,546.02          $0.00      $492.68
           8 Midland Funding LLC                              $1,412.80          $0.00      $450.23
         9a Ohio Dept. of Job & Family Services               $1,807.97          $0.00      $576.16
        11a Ohio Bureau of Workers'                              $63.35          $0.00        $20.19
            Compensation
         13 PNC Bank, N.A.                                    $3,764.57          $0.00     $1,199.68


                       Total to be paid to timely general unsecured claims:              $24,531.58
                                                       Remaining balance:                     $0.00

       Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed
and will be paid pro rata only after all allowed administrative, priority and timely filed general
(unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
percent, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                 Total to be paid to tardily filed general unsecured claims:                  $0.00
                                                        Remaining balance:                    $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and general (unsecured) claims have been paid in
full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus
interest (if applicable).

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
ordered subordinated by the Court are as follows: NONE



                                     Total to be paid for subordinated claims:                $0.00
                                                           Remaining balance:                 $0.00




UST Form 101-7-NFR (10/1/2010)
Case 2:18-bk-54030               Doc 35   Filed 03/29/19 Entered 03/29/19 08:14:15            Desc Main
                                          Document     Page 6 of 9

                                             Prepared By: /s/ Brent A. Stubbins
                                                          Trustee

Brent A. Stubbins
P.O Box 488
Zanesville, OH 43702-0488




STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
Label Matrix forCase    2:18-bk-54030
                 local noticing         Doc 35     Filed
                                             American     03/29/19
                                                      Electric Power   Entered 03/29/19 08:14:15       Desc
                                                                                        Anthem Blue Cross     Main
                                                                                                          and Blue Shield
0648-2                                            Document
                                             P.O. Box 24405          Page 7 of 9        PDM Recovery OCR Lockbox
Case 2:18-bk-54030                            Canton, OH 44701-4405                         2704 Solutions Center
Southern District of Ohio                                                                   Chicago, IL 60677-2007
Columbus
Thu Mar 28 15:42:20 EDT 2019
Asst US Trustee (Col)                         BA Disposal                                   Basepointe-HM
Office of the US Trustee                      12140 Rosefarm Road                           3225 North Star Circle
170 North High Street                         Crooksville, OH 43731-9606                    Louisville, TN 37777-5059
Suite 200
Columbus, OH 43215-2417

Board of County Commissioners                 C. Edward Noe, Esq.                           COUSC
Perry County Ohio                             Noe & MacLeid Co., 4th Floor                  P.O.Box 714231
121 West Brown Street, Suite C                Cincinnati, OH 45202                          Cincinnati, OH 45271-4231
New Lexington, OH 43764-1489


Chase Bank USA, N.A.                          Cindy M. O’Neil, Esq.                         Citibank (South Dakota) NA
P.O. Box 15298                                111 North High Street                         701 E. 60th Street N
Wilmington, DE 19850-5298                     P.O. Box 569                                  PO Box 6074
                                              New Lexington, OH 43764-0569                  Sioux Falls, SD 57117-6074


(p)COLUMBIA GAS                               Compu-Link Corporation, dba Celink            Computer Collections Inc.
290 W NATIONWIDE BLVD 5TH FL                  2900 Esperanza Crossing                       640 West Fourth Street
BANKRUPTCY DEPARTMENT                         Austin, TX 78758-3658                         P.O. Box 5238
COLUMBUS OH 43215-4157                                                                      Winston Salem, NC 27113-5238


Corpath LTD                                   Credit Solutions LLC                          Crooksville EMS
P.O. Box 636042 Dept. 6042                    P.O. Box 24710                                98 South Buckeye Street
Cincinnati, OH 45263-6042                     Lexington, KY 40524-4710                      Crooksville, OH 43731-1014



Crooksville Utility Billing                   Fairfield Medical Center                      Financial Freedom
98 S Buckeye St.                              Contracts & Collections #8310                 P. O. Box 85400
Crooksville, OH 43731-1014                    1149 East Main Street                         Austin, TX 78708-5400
                                              Lancaster, OH 43130-4056


Genesis Healthcare Systems                    Jan Allen Baughman, Esq.                      Javitch Block
PO Box 933105                                 Allen & Baughman                              1100 Superior Avenue, 19th Floor
Cleveland, OH 44193-0001                      58 North Fifth Street, Suite 102              Cleveland, OH 44114-2521
                                              Zanesville, OH 43701-3527


Lisa Lowery M.D., Inc.                        Metlife                                       Metlife
33 North Grant Avenue, Suite 150              P. O. Box 371487                              P. O. Box 8000
Columbus, OH 43215-3837                       Pittsburgh, PA 15250-7487                     Johnstown, PA 15907-8000



Mid-East Ohio Building Department             Midland Credit Management, Inc.               Midland Credit Management, Inc.
22 North Fifth Street                         2365 Northside Drive                          P.O. Box 60578
Zanesville, OH 43701-3528                     Suite 300                                     Los Angeles, CA 90060-0578
                                              San Diego, CA 92108-2709
Midland Funding Case
                LLC 2:18-bk-54030        Doc 35
                                              MidlandFiled 03/29/19
                                                      Funding, LLC   Entered 03/29/19 08:14:15       Desc Main
                                                                                      Noe & Macleid Co.,
PO Box 2011                                        Document
                                              8875 Aero Drive      Page 8 of 9        810 Sycamore St. 4th Fl.
Warren, MI 48090-2011                         San Diego, CA 92123-2255                        Cincinnati, OH 45202-2181



(p)OHIO BUREAU OF WORKERS COMPENSATION        (p)OHIO DEPARTMENT OF JOBS AND FAMILY SERVICE   Ohio Health
LAW SECTION BANKRUPTCY UNIT                   ATTN DONN D ROSENBLUM                           P.O. Box 183221
P O BOX 15567                                 P O BOX 182404                                  Columbus, OH 43218-3221
COLUMBUS OH 43215-0567                        COLUMBUS OHIO 43218-2404


Ohio Pissa Products                           Online Information Services                     PNC Bank
P.O. Box 549                                  P.O. Box 1489                                   P. O. Box 3429
Monroe, OH 45050-0549                         Winterville, NC 28590-1489                      Pittsburgh, PA 15230-3429



PNC Bank, N.A.                                Perry County Auditor                            Perry County Health Department
PO Box 94982                                  105 North Main Street                           409 Lincoln Park Drive
Cleveland, OH 44101-4982                      P.O. Box 127                                    P.O. Box 230
                                              New Lexington, OH 43764-0127                    New Lexington, OH 43764-0230


Perry County Treasurer                        Perry County Treasurer                          Scheer, Green and Burke, Co. LPA
105 North Main Street                         P.O. Box 288                                    241 N. Superior Street, Suite 300
Attn. Melissa Walters                         New Lexington, OH 43764-0288                    Toledo, OH 43604-1200
New Lexington, OH 43764-1262


Sirius XM Radio Inc.                          State of Ohio, Bureau of                        Terminix Processing Center
P.O. Box 9001399                              Employment Services                             PO Box 742592
Louisville, KY 40290-1399                     150 East Gay Street, 21st Floor                 Cincinnati, OH 45274-2592
                                              Columbus, OH 43215-3191


The Community Bank                            United Collection Bureau Inc.                   Village of Crooksville
113 North Fifth Street                        5620 Southwyck Blvd. STE                        98 South Buckeye Street
Zanesville, OH 43701-3533                     Toledo, OH 43614-1501                           Crooksville, OH 43731-1014



Visa                                          Vllage of Crooksville                           Zanesville Medical Center
P.O. Box 4513                                 98 S. Buckeye Street                            P. O. Box 8132
Carol Stream, IL 60197-4513                   Crooksville, OH 43731-1014                      Zanesville, OH 43702-8132



Zemba Bros., Inc.                             Brent A Stubbins                                Dorothy L Sprankle
P. O. Box 1270                                PO Box 488                                      26 South State Street
Zanesville, OH 43702-1270                     Zanesville, OH 43702-0488                       Crooksville, OH 43731-1325



Roger G Sprankle                              Rose M Fox
26 South State Street                         233 Main Street
Crooksville, OH 43731-1325                    Zanesville, OH 43701-3423
               Case 2:18-bk-54030            Doc 35       Filed 03/29/19 Entered 03/29/19 08:14:15                      Desc Main
                                                          Document     Page 9 of 9
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Columbia Gas of Ohio                                 (d)Columbia Gas of Ohio                              Ohio Bureau of Workers’ Compensation
P.O. Box 117                                         P.O. Box 742510                                      Legal Division
Columbus, OH 43216                                   Cincinnati, OH 45274-2510                            PO Box 15567
                                                                                                          Columbus, Ohio 43215-0567


Ohio Dept. of Job & Family Services
Attn: OUIO - Tax Appeals
P.O. Box 182404
Columbus, OH 43218-2404




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Compu-Link Corporation                            (u)Ohio Bureau of Workers’ Compensation              (u)Ohio Pizza Products




End of Label Matrix
Mailable recipients    58
Bypassed recipients     3
Total                  61
